Citation Nr: 9933228	
Decision Date: 11/26/99    Archive Date: 12/01/99

DOCKET NO.  97-30 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin rash and 
twitching.

3.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1985 to 
November 1986 and from December 1990 to June 1991.  The 
veteran had service in Southwest Asia from January 20 1991 to 
May 8, 1991..

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied the benefits sought on appeal. 

Although the veteran had indicated his desire for a personal 
hearing before the Board, the request for hearing was 
withdrawn by correspondence received in April 1999, and the 
appeal is being processed accordingly.  38 C.F.R. § 20.704 
(e) (1998).  

The veteran's claim of entitlement to service connection for 
a skin rash and twitching will be addressed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for PTSD 
is supported by cognizable evidence demonstrating that the 
claim is plausible or capable of substantiation. 

2.  The claim of entitlement to non service connected pension 
is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107 (West 1991). 

2.  The claim of entitlement to service connection for non 
service connected pension  is well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it must be determined if the appellant has 
presented a well grounded claim for service connection for 
PTSD.  In this regard, the claimant bears the burden of 
submitting sufficient evidence "to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  Simply stated, a well grounded 
claim must be plausible and capable of substantiation.  Id.  
In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

A well grounded claim for PTSD consists of 1) medical 
evidence of a current disability; 2) medical or lay evidence 
of an inservice stressor; and 3) medical evidence of a nexus 
between the disability and service.  Cohen v. Brown, 10 Vet. 
App. 128 (1997).  The Board finds that the veteran has 
presented a claim for PTSD which is "well-grounded" or 
plausible within the meaning of 38 U.S.C.A. § 5107(a) because 
he has been diagnosed, inter alia, with PTSD as related to 
his Gulf service.  In accordance with the pertinent 
qualifying factors, the Board finds the claim is well 
grounded in this case.

As the duty to assist is triggered here by a well-grounded 
claim, the Board finds that VA has an obligation to further 
develop the veteran's claim.  See Grivois v. Brown, 5 Vet. 
App. 136, 140 (1994).  

Likewise, the veteran's claim seeking entitlement to a 
permanent and total disability rating for pension purposes is 
"well- grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the Board finds that he has presented a claim which 
is plausible.  Once a well-grounded claim is submitted, 38 
U.S.C.A. § 5107(a) mandates a duty to assist in developing 
all pertinent evidence.

ORDER

Claims of entitlement to service connection for PTSD and for 
non service connected pension are well grounded.


REMAND

The Board observes that the veteran's complete service 
medical records have not been located or associated with the 
claims file.  At a January 1997 emergency room visit, the 
veteran reported being actively affiliated with the reserves.  
The record does not reflect that source being solicited for 
the veteran's service medical records.  Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990) (VA has a statutory duty to 
assist the veteran in obtaining military records).

In situations in which a Board remand is required to satisfy 
a pre-duty-to-assist requirement imposed such as pursuant to 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (per curiam) 
(records in constructive possession of VA), or Robinette v. 
Brown, 8 Vet. App. 69 (1995) (duty to notify under 38 U.S.C. 
§  5103(a)), a determination will not need to be presently 
made concerning well-groundedness prior to remanding.  
Accordingly, the claim of entitlement to service connection 
for a skin rash and twitching is also remanded without a 
well-groundedness determination at this juncture to enable 
consideration of that claim in the context of any additional 
service records obtained.

The veteran has also referenced being hospitalized and 
treated at the VA medical center in Salem.  His parents 
provided a statement to the effect that he was hospitalized 
at that facility for approximately one month in 1996.  
However such hospitalization and treatment records have not 
been obtained and associated with the claims file.  The VA's 
statutory duty to assist also includes the obligation to 
obtain pertinent treatment records, the existence of which 
has been called to its attention.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Based on the foregoing discussion, the Board hereby REMANDS 
the case to the RO for the following action:

1.  The RO should again attempt to secure 
the veteran's service medical records 
from his reserve unit or through other 
sources as appropriate.

2.  The RO should contact the veteran to 
ascertain if he received treatment for 
any condition since May 1996, to include 
a skin condition, twitching or any mental 
disorder, and to obtain the names and 
addresses of all such medical care 
providers who treated the veteran.  After 
securing any necessary release, the RO 
should obtain these records (not already 
in the claims folder) and associate them 
with his claims folder in order to give 
the veteran every consideration with 
respect to the present appeal and to 
ensure that the VA has met its duty to 
assist the veteran in developing the 
facts pertinent to the claim.

3.  The RO should also obtain any VA 
treatment or hospitalization records 
dated in 1996 from the VA hospital in 
Salem.  If the search for such records 
have negative results, documentation to 
that effect from each of such contacted 
entities should be placed in the claim 
file.  

4.  The RO should request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the stressors to which he 
alleges he was exposed in service.  The 
veteran should be asked to provide 
specific details of the claimed stressful 
events during service, such as dates, 
locations, detailed descriptions of 
events, units involved, numbers and names 
of casualties, and identifying 
information concerning any other 
individual involved in the events, 
including their names, ranks, units of 
assignment or any other identifying 
detail.  The veteran is advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.

5.  Thereafter, if, and only if, the RO 
determines that the record, including the 
veteran's statements of September 1997 or 
newly submitted evidence reflects any 
potential stressors capable of 
verification , the RO should prepare a 
summary of all such claimed stressors.  
Such summary and a copy of the veteran's 
DD 214 and all associated service 
documents should be sent to the U.S. 
Armed Services Center for Research of 
Unit Records at the appropriate address.  
The USASCRUR should be provided with a 
copy of any information obtained above, 
and should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.

6.  If any stressor is subsequently 
verified, the veteran should thereafter 
be afforded a VA psychiatric examination 
to determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD sub 
scales.  Regarding the claim for PTSD, 
the RO must provide the examiner the 
summary of any stressors described above, 
and the examiner must be instructed that 
only these events may be considered for 
the purpose of determining whether 
exposure to an inservice stressor has 
resulted in the current psychiatric 
symptoms.

6.  The appellant is hereby notified that 
it is his responsibility to report for 
any examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (1998). 

7.  The RO is authorized to undertake any 
additional development deemed necessary.  
Thereafter, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should then 
readjudicate all the issues on appeal if 
necessary.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing and be afforded the applicable 
time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 

conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals





 

